diversity between the parties and Defendant has not shown that the amount in
controversy exceeds $75,000.

II.     LEGAL STANDARD

        Federal courts are courts of limited jurisdiction and thus have subject matter
jurisdiction only over matters authorized by the Constitution and Congress. See
Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986). “Because of
the Congressional purpose to restrict the jurisdiction of the federal courts on
removal,” statutes conferring jurisdiction are “strictly construed and federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations
and quotations omitted).

      There is a strong presumption that the Court is without jurisdiction until
affirmatively proven otherwise. See Fifty Assocs. v. Prudential Ins. Co. of America,
446 F.2d 1187, 1190 (9th Cir. 1970). When an action is removed from state court,
the removing party bears the burden of demonstrating that removal is proper.
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       Federal diversity jurisdiction exists when the parties are completely diverse
and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Pursuant to
28 U.S.C. § 1441, a defendant may remove an action from state court to federal
court if the diversity and amount in controversy requirements are satisfied and if
none of the defendants are citizens of the forum state.

       The amount in controversy, for purposes of diversity jurisdiction, is the total
“amount at stake in the underlying litigation.” Theis Research, Inc. v. Brown &
Bain, 400 F.3d 659, 662 (9th Cir. 2005). “[I]n assessing the amount in controversy,
a court must ‘assume that the allegations of the complaint are true and assume that
a jury will return a verdict for the plaintiff on all claims made in the complaint.’”
Campbell v. Vitran Exp., Inc., 471 Fed. App’x 646, 648 (9th Cir. 2012) (quoting
Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993,
1001 (C.D. Cal. 2002)).

      “The ‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Gaus, 980
F.2d at 566. And while “‘a defendant’s notice of removal need include only a
plausible allegation that the amount in controversy exceeds the jurisdictional
threshold,’ . . . ‘[e]vidence establishing the amount is required’” when “defendant’s

CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
assertion of the amount in controversy is contested by plaintiffs.” Ibarra v.
Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). The defendant
must establish the amount in controversy by the preponderance of the evidence.
See Dart, 135 S. Ct. at 553-54.

III.     DISCUSSION

       Defendant has not shown by a preponderance of the evidence that the
amount in controversy exceeds $75,000. In its opposition, Defendant calculates
that the amount in controversy—comprised of compensatory damages, penalties
under the Private Attorneys General Act (“PAGA”), and attorneys’ fees—to be
“at least $76,825” Opp’n 9:15-17.

       Defendant’s calculation is unpersuasive, however, because it relies on
assumptions about the rate of its alleged violations that have no basis in the
Complaint. Specifically, Defendant assumes a violation rate of 100% for the claims
for unpaid wages for missed meal and rest periods, and for unpaid overtime. These
assumptions give rise to amounts in controversy of $3,900, $7,800, and $15,600 as
compensatory damages for these claims.1 But Defendant does not tie its 100%
violation rate to any allegations in the Complaint and instead just asserts that rate.

       Examining the Complaint, it provides no basis for a 100% violation rate.
The Complaint does not allege that Plaintiff was never provided meal and rest
periods, or that she was never paid overtime. To the contrary, it alleges as follows:
“[t]hroughout [Plaintiff’s] employment, BAART did not provide or allow her to
take rest periods or uninterrupted meal breaks” (Compl. ¶ 14), “[Plaintiff] was not
allowed to take her two ten minute statutorily-entitled breaks because she had to be
ready to help potential patients” (id. ¶ 15), “overtime was improperly calculated
and not entirely paid” (id. ¶ 16), “[a]t certain times during her employment,
Defendant failed to provide Plaintiff with, or make available, rest periods during
her work shifts, and failed to compensate Plaintiff for said missed rest periods” (id.
¶ 24), and “[a]t certain times during her employment, Defendant failed to provide
Plaintiff with overtime compensation.” id. ¶ 28. Thus, for none of these claims

1
  Defendant states that Plaintiff’s other claims for compensatory damages—for
failure to provide itemized wage statements, and for waiting time penalties—put
$4,000 and $3,120 in controversy. Because these amounts are limited by statute,
Defendant did not need to make any assumptions to arrive at these amounts, and
Plaintiff does not specifically challenge these calculations.

 CV-90 (12/02)             CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                           3
does Plaintiff allege that she was never compensated. And, at least for the rest
break and overtime claims, the Complaint alleges violations “at certain times,”
which is clearly less than a 100% violation rate. Accordingly, Defendant’s use of a
100% violation rate is unreasonable, speculative, and not persuasive. See Ibarra,
775 F.3d at 1197 (“a defendant cannot establish removal jurisdiction by mere
speculation and conjecture, with unreasonable assumptions”).

       It is true district courts have varied as to what assumptions of violation rates
are reasonable. See Vasserman v. Henry Mayo Newhall Mem. Hosp., 65 F. Supp.
3d 932, 980-81 (C.D. Cal. 2014) (noting that district courts disagree as to whether
defendants may assume certain variables, many refuse calculations based on
variables not clearly suggested by the complaint or supported by evidence, and
others have relied on calculations without a clear basis); see also Bryant v. NCR
Corp., 284 F. Supp. 2d 1147, 1151 (S.D. Cal. 2018) (assumption of three missed
breaks per week reasonable where complaint provided no guidance on violation
rate); Sanchez v. Capital Contractors, 2014 WL 4773961, at *3 (N.D. Cal. Sept.
22, 2014) (allegations of “systematic,” “regular,” and “consistent” violations
supported assumption of one missed meal break and one missed rest break for each
week as reasonable). However, Defendant cannot “improperly shift the burden to
plaintiff to refute speculative assertions of jurisdiction and establish that there is no
jurisdiction” when Defendant is exclusively in possession of information that can
calculate violation rates. Vasserman, 65 F. Supp. 3d at 982.

        Here, Defendant provided no rationale for applying a 100% violation rate.
That assumption is unreasonably high in light of the allegations of the Complaint,
so Defendant’s proffered amount in controversy of $76,825 is inflated. Even if
Defendant’s meal break, rest break, and overtime calculations were inflated by as
little as 20%, that would reduce the amount in controversy for these three claims
alone by $5,460, and the jurisdictional minimum would not be satisfied. The Court
finds that Defendant has failed to show by a preponderance of the evidence that the
amount in controversy is satisfied. The Court finds it unnecessary to perform any
additional calculations to arrive at a more specific amount in controversy, or to
address whether the parties are completely diverse.

IV.     CONCLUSION

       For the following reasons, Plaintiff’s Motion for Remand is GRANTED and
this case is hereby REMANDED to the state court from which it was removed.

        IT IS SO ORDERED.

CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            4
